DETAILED ACTION
The following Office action concerns Patent Application Number 16/829,962.  Claims 8-14, 20 and 27 are pending in the application.  Claim 27 is withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed September 8, 2021 has been entered.
The declarations of Benjamin Rupert filed September 8, 2021 have been considered and are discussed below.
The previous rejection of claims 8-14 under 35 USC 102/103 over Schneider et al is maintained in this action. 
The previous rejection of claim 20 under 35 USC 103 over Schneider in view of Miyashita is maintained in this action.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Schneider et al (US 2018/0351148).
Schneider et al teaches a lithium argyrodite ion conductor having the formula LixMyQwPzSuXt, wherein x is 8-22, M includes Fe, y is 0.1-3, w includes zero, z is 0.1-3, u is 7-20, X includes chlorine, and t is 0-8 (par. 7, 17, 69).  The ratio of thiophilic metal (Fe) to sulfur is y/u, which has a value in the range 0.1/20 = 1:200 to 3/7 = 1:2.3 (par. 17).  The oxidation state of iron includes +2 (par. 62). 
For comparison to the instant claims, the above ranges may be halved without changing the composition of the compound.  The halved ranges are: amount Li (x) of 4-11; amount M (y) of 0.05-1.5; amount P (z) of 0.05-1.5; amount S (u) of 3.5-10; and amount halogen (t) of 0-4.  The ratio y/u is unchanged from 
 In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Schneider teaches a lithium argyrodite containing each of the recited elements within the claimed ranges.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Schneider et al in view of Miyashita et al (US 9,812,734). 
Schneider et al teaches a lithium argyrodite ion conductor as described above.  Schneider et al does not teach that the material is single phase.
However, Miyashita teaches a lithium argyrodite ion conductor having a single phase (col. 4, lines 46-51).  Single phase lithium argyrodite provides improved charge/discharge efficiency and cycle characteristics (col. 4, lines 46-51).  A person of ordinary skill in the art would have been motivated to combine the single phase of Miyashita with the lithium argyrodite of Schneider et al in order to obtain improved charge/discharge efficiency and cycle characteristics.
Response to Arguments
The applicant argues that Schneider does not anticipate the claims because none of the specific examples satisfy all the elements of the claims.  However, none of the instant claims require a specific compound.  The claims define a range of amounts for each element in the compound.  Similarly, the grounds of rejection above rely upon disclosure of a range of amounts for each element in the compound.  The prior art ranges substantially over the claimed ranges.  The claims are anticipated based on the substantial overlap of ranges.
The applicant argues that the example compounds in Schneider all have a ratio of metal (M) to S of greater than 1 to 20.  However, Schneider teaches an example in which the amount of Fe is 0.5 and the amount of S is 12, which produces a ratio of 1:24, which is within the claimed range of less than 1:20 (par. 96). 
The applicant argues that a ratio of metal (M) to sulfur of less than 1:20 is critical for producing low hydrogen sulfide release and high conductivity, based upon the declarations of Mr. Rupert.  
The evidence of record concerning criticality is not commensurate in scope with the claims, because the evidence includes only lithium as the alkali metal, only thiophilic metals of Cu and Fe, only chlorine at amounts of 1.4 and In re Clemens, 206 USPQ 289 (CCPA 1980).
In addition, the applicant has not compared the benefit of low hydrogen sulfide release to the closest prior art of Schnieder et al.  Schneider et al teaches that the argyrodite compounds are used in lithium batteries with non-aqueous electrolytes and solvents (par. 164).  Water is not used in the battery material.  Since the argyrodite compound must be exposed to water to generate hydrogen sulfide, the battery material of Schnieder et al would not be expected to generate hydrogen sulfide.  Thus, the claimed invention does not show a benefit of low hydrogen sulfide release compared to the closest prior art.
Schneider also teaches an ionic conductivity of greater than 10-3 S/cm (Fig. 4A; par. 97), which is comparable to the conductivity reported in the applicant’s declaration.  Therefore, the claimed invention does not show improved conductivity as compared to the closest prior art.
For the above reasons, the applicant’s argument that the claimed range of metal to sulfur is critical is not persuasive.
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would